Citation Nr: 1224454	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, established service connection for diabetes mellitus, type II, and PTSD; 20 percent and 30 percent evaluations were assigned, respectively, effective July 29, 2005.  The Veteran expressed disagreement with the assigned evaluations and appealed that decision to BVA.  The case was referred to the Board for appellate review.

A hearing was held on April 12, 2012, by means of video conferencing equipment with the Veteran in Montgomery, Alabama, before the undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The evidence of record reflects that the Veteran may be unemployable due to his service-connected disabilities on appeal.  See an August 2006 statement from the Veteran, statements from H.L.P. and W.L.M., the Veteran's friends, dated in January 2008, the March 2011 VA examination report and the April 2012 VA hearing transcript at pages 6, 11, 16 and 25.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran had clearly raised the matter of unemployability during the pendency of his claims for increased evaluations for his service-connected PTSD and diabetes mellitus, type II.  Therefore, the issue has been raised by the record, and, as such, is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Initially, the Board notes that there are outstanding records which may pertain to the Veteran's claims.  Specifically, although the Veteran testified that he was not in receipt of disability benefits from the Social Security Administration (SSA), an April 2011 VA treatment noted reflects that he does receive SSA disability benefits.  See an April 2011 VA treatment record and the April 2012 VA hearing transcript at page 21.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  As such, the Board concludes that the RO/AMC should attempt to obtain a copy of a SSA decision relating to the Veteran and any treatment records upon which that decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Moreover, it appears that there may be outstanding private treatment records which are not associated with the Veteran's VA claims file.  Specifically, in an undated letter, K.L.F., D.O., recounted the Veteran's medical history asserted that he had treated the Veteran since February 2009.  See an undated statement from K.L.F., D.O.  Despite this assertion, the Veteran's VA claims file is devoid of any records of private treatment from K.L.F., D.O., aside from the undated statement.  The duty to assist obligates VA to obtain these reasonably identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Also, it appears that there are outstanding VA treatment records which are not associated with the Veteran's VA claims file.  Specifically, at the April 2012 hearing, the Veteran asserted that he was treated at a VA facility in approximately January 2012 for his service-connected PTSD.  See the April 2012 VA hearing transcript at page 19.  The most recent VA treatment records associated with the Veteran's VA claims file dated in September 2011, and thus, the Board concludes that the RO/AMC should obtain updated VA treatment records and associate them with the Veteran's VA claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Further, the Board concludes that the most recent VA examinations are inadequate for the purposes of adjudicating the Veteran's claims.  Specifically, the evidence of record reflects that the Veteran's service-connected PTSD has worsened since his most recent examination in July 2011.  In particular, while the July 2011 VA examination report reflects that the Veteran did not endorse suicidal ideation or thoughts, at the April 2012 hearing, he testified that he has contemplated suicide and even contacted the VA suicide phone line several times since the July 2011 VA examination.  See the April 2012 VA hearing transcript at pages 8 - 10 and 17.  VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In regard to the Veteran's claim for an increased evaluation for service-connected diabetes mellitus, type II, the Board observes that the Veteran's VA claims file was not made available to the VA examiner for review in connection with the March 2011 VA examination.  The March 2011 VA examination report contains medical information that is incongruent with the medical evidence of record, and it appears that this information comes from the Veteran's reports.  Specifically, while the Veteran asserted that he had been hospitalized more than two times during the previous year for his service-connected diabetes mellitus, type II, there are no treatment records reflecting such.  Had the Veteran's VA claims file been available to and reviewed by the VA examiner, the Veteran's assertions could have been reconciled with the evidence of record.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board concludes that the Veteran should be afforded an adequate examination at which his claims file should be made available to and reviewed by the VA examiner.  

Finally, as described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claims for increased evaluations for diabetes mellitus, type II, and PTSD.  See an August 2006 statement from the Veteran, statements from H.L.P. and W.L.M., the Veteran's friends, dated in January 2008, the March 2011 VA examination report and the April 2012 VA hearing transcript at pages 6, 11, 16 and 25.  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Initially, to the extent that the Veteran's TDIU claim is dependent on the evaluations assigned for the Veteran's service-connected diabetes mellitus, type II, and PTSD, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Also, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, the Board notes that the Veteran has not been provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to VA.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

4.  The RO/AMC must obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

5.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his diabetes mellitus, type II, and PTSD, to specifically include K.L.F., D.O.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

6.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected diabetes mellitus, type II, and PTSD.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

7.  The Veteran must be advised of the importance of reporting to the VA examinations scheduled and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

8.  Thereafter, the RO/AMC must afford the Veteran a VA examination to determine the severity and manifestations of his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner and the examiner should indicate in the report that the file was reviewed.  All indicated tests and studies should be conducted.

The examiner should specifically comment on whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as well as the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  The examiner should also comment on whether hypoglycemic reactions or ketoacidosis has resulted in any hospitalizations or requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary. 

The examiner should note any other associated disability; including vision impairment, erectile dysfunction; or neuropathy.  If further examination is recommended for these associated disabilities, this should be arranged.

The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his service-connected diabetes mellitus, type II.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate why this is so.

9.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The Veteran's complete VA claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's service-connected PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other diagnosed nonservice-connected psychiatric disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any nonservice-connected psychiatric disorder.

The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his service-connected PTSD.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate why this is so.

10.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently PTSD, diabetes mellitus, type II with diabetic nephropathy, tinnitus, weakness in the left upper extremity, peripheral neuropathy of the bilateral lower extremities and bilateral hearing loss) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

11.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


